Journal Entries: (i) Oct. 6, 1815: transferred from record of clerk of “ Supreme Court of the Territory of Michigan sitting as such”; (2) Oct. 6, 1815: declaration and plea filed, jury trial, verdict subject to opinion of court on the law; (3) Oct. 7, 1815: law found for plaintiff, judgment; (4) Oct. 16, 1815: petition filed praying remission of penalties, testimony heard and ordered transmitted to Secretary of Treasury.
Papers in File (1816): (1) Writ of fi. fa., return, receipt. Also see Transactions 1814-1824, I, 45, case 465.
File No.....